Title: John Adams to Franklin and Jefferson, 29 May 1785
From: Adams, John
To: Franklin, Benjamin,Jefferson, Thomas



Gentlemen
Bath Hotel May 29. 1785. Westminster

Our Secretary of State for foreign affairs, in a Letter of 13. Ap. informs me, that he wrote Us a Letter by Capt. Lamb dated 11. March, inclosing a Variety of Papers respecting the Treaties we are directed to negotiate and conclude with the Barbary Powers.
Inclosed is a Copy of a Resolution of Congress of 14. February 1785, inclosed to me, in the Secretary’s Letter. I know nothing of Capt. Lambs Arrival or of the Dispatches by him.
On the 26. I communicated to Lord Carmarthen my Credentials, and left him Copies, as we have done upon former occasions in France, and am to have my Audience of the King in his Closet as  the Secretary of State informs me, next Wednesday. I have the Honour to be, very respectfully, Gentlemen, your most obedient and most humble Servant,

John Adams

